Citation Nr: 0431474	
Decision Date: 11/29/04    Archive Date: 12/08/04

DOCKET NO.  02-13 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for gallstones, to 
include service connection due to exposure to Agent Orange.

2.  Entitlement to service connection for a disability 
manifested by joint pain, to include service connection due 
to exposure to Agent Orange.

3.  Entitlement to service connection for poor eyesight, to 
include service connection due to exposure to Agent Orange.

4.  Entitlement to service connection for anemia, to include 
service connection due to exposure to Agent Orange.

5.  Entitlement to service connection for testicular knots, 
to include service connection due to exposure to Agent 
Orange.

6.  Entitlement to service connection for kidney stones, to 
include service connection due to exposure to Agent Orange.

7.  Entitlement to service connection for swelling of both 
hands and feet, to include service connection due to exposure 
to Agent Orange.

8.  Whether new and material evidence has been submitted to 
reopen a previously-denied claim of entitlement to service 
connection for post-traumatic stress disorder (PTSD).

9.  Whether new and material evidence has been submitted to 
reopen a previously-denied claim of entitlement to service 
connection for right ear hearing loss.

10.  Entitlement to an increased disability rating for 
service-connected tinnitus, currently evaluated as 10 percent 
disabling.

11.  Entitlement to an increased (compensable) evaluation for 
service-connected left ear hearing loss.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

M. Siegel, Counsel




INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision rendered in February 
2002 by the Waco, Texas Regional Office (the RO) of the 
Department of Veterans Affairs (VA).

Procedural history

The veteran served on active duty from April 1971 to December 
1973.  Service in the Republic of Vietnam is indicated by the 
evidence of record.

In February 2002, the RO denied the veteran's claims as to 
the issues enumerated above.  The veteran thereafter 
indicated disagreement with that decision and, following 
issuance of the statement of the case perfected his appeal of 
those issues by means of a substantive appeal (VA Form 9) 
dated in August 2002.

A personal hearing was held before the undersigned Veterans 
Law Judge at the RO in February 2004.  A transcript of that 
hearing has been associated with the veteran's claims file.

As discussed below, the Board has determined that the 
veteran's claim of entitlement to service connection for PTSD 
has been reopened and that additional evidentiary development 
must be undertaken.  The issue of entitlement to service 
connection for PTSD is accordingly addressed in the REMAND 
portion of the decision below, and is REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, DC.  




FINDINGS OF FACT

1.  There is no current competent medical diagnosis of 
gallstones.

2.  There is no current competent medical diagnosis of a 
disability manifested by joint pain.

3.  There is no current competent medical diagnosis of poor 
eyesight.

4.  There is no current competent medical diagnosis of 
anemia.

5.  There is no current competent medical diagnosis of 
testicular knots.

6.  There is no current competent medical diagnosis of kidney 
stones.

7.  There is no current competent medical diagnosis of 
swelling of both hands and feet.

8.  In a July 1993 decision, the Board denied the veteran's 
claim of entitlement to service connection for PTSD. 

9.  The evidence associated with the claims file subsequent 
to the Board's July 1993 decision is new and significant, and 
must be considered in order to fairly decide the merits of 
the veteran's claim of entitlement to service connection for 
PTSD.

10.  In a June 1986 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for 
right ear hearing loss.  The veteran did not appeal that 
decision. 

11.  The evidence associated with the claims file subsequent 
to the RO's June 1986 rating decision is neither new nor so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim of entitlement to 
service connection for right ear hearing loss.

12.  The veteran is currently in receipt of the maximum 
schedular rating that can be assigned for tinnitus.

13.  The veteran has level III hearing in the service-
connected left ear and level III hearing in the non-service-
connected right ear.  The veteran is not shown to exhibit an 
exceptional hearing pattern in his service-connected left 
ear.

14.  The evidence in this case does not show a marked 
interference with employment or frequent periods of 
hospitalization due to the veteran's tinnitus or left ear 
hearing loss so as to render impractical the application of 
the regular schedular standards.


CONCLUSIONS OF LAW

1.  Gallstones were not incurred in or aggravated by military 
service, nor may they be presumed to have been incurred due 
to exposure to Agent Orange.  38 U.S.C.A. § 1110, 1116 (West 
2002); 38 C.F.R. §§ 3.303, 3.309(e) (2004).

2.  A disability manifested by joint pain was not incurred in 
or aggravated by military service, nor may such a disability 
be presumed to have been incurred due to exposure to Agent 
Orange.  38 U.S.C.A. §§ 1110, 1116 (West 2002); 38 C.F.R. 
§§ 3.303, 3.309(e) (2004).

3.  Poor eyesight was not incurred in or aggravated by 
military service, nor may such a disability be presumed to 
have been incurred due to exposure to Agent Orange.  
38 U.S.C.A. §§ 1110, 1116 (West 2002); 38 C.F.R. §§ 3.303, 
3.309(e) (2004).

4.  Anemia was not incurred in or aggravated by military 
service, nor may such a disability be presumed to have been 
incurred due to exposure to Agent Orange.  38 U.S.C.A. 
§§ 1110, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.309(e) 
(2004).

5.  Testicular knots were not incurred in or aggravated by 
military service, nor may they be presumed to have been 
incurred due to exposure to Agent Orange.  38 U.S.C.A. 
§§ 1111, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.309(e) 
(2004).

6.  Kidney stones were not incurred in or aggravated by 
military service, nor may they be presumed to have been 
incurred due to exposure to Agent Orange.  38 U.S.C.A. 
§§ 1110, 1116 (West 2002); 38 C.F.R. §§ 3.303, 3.309(e) 
(2004).

7.  Swelling of both hands and feet was not incurred in or 
aggravated by military service, nor may such disability be 
presumed to have been incurred due to exposure to Agent 
Orange.  38 U.S.C.A. §§ 1110, 1116 (West 2002); 38 C.F.R. 
§§ 3.303, 3.309(e) (2004).

8.  The Board's July 1993 decision denying service connection 
for PTSD is final.  38 U.S.C.A. § 7104(b) (West 2002); 
38 C.F.R. §§ 3.104, 20.1100 (2004).

9.  Since the Board's July 1993 decision, new and material 
evidence has been received, and so the claim of entitlement 
to service connection for PTSD is reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156 (2004).

10.  The RO's June 1986 decision denying service connection 
for right ear hearing loss is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2004).

11.  Since the June 1986 RO decision, no new and material 
evidence has been received, and so the claim of entitlement 
to service connection for right ear hearing loss is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2004).

12.  The criteria for a disability rating in excess of 
10 percent for tinnitus are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.87a, Diagnostic Code 6260 (1999); 
38 C.F.R. § 4.87, Diagnostic Code 6260 (2004).

13.  The criteria for a compensable rating for left ear 
hearing loss are not  met.  38 U.S.C.A. §§ 1155, 1160(a)(3) 
(West 2002); 38 C.F.R. §§ 3.383, 4.85, 4.86, Diagnostic Code 
6100 (2004).

14.  The criteria for increased disability ratings for 
tinnitus or left ear hearing loss on an extra-schedular basis 
have not been met. 38 C.F.R. 3.321(b)(1) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking entitlement to service connection for 
various claimed disabilities (specifically, gallstones, joint 
pain, poor eyesight, anemia, testicular knots, kidney stones, 
and swelling of both hands and feet) that he alleges are the 
product of in-service exposure to Agent Orange.  He is also 
seeking to reopen previously-denied claims of entitlement to 
service connection for PTSD and right ear hearing loss, on 
the basis that new and material evidence has been submitted 
that would warrant such reopening.  In addition, he has 
requested increased disability evaluations for his service-
connected tinnitus and left ear hearing loss.

The Board will, in the interest of clarity, initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.  

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)]. The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits. The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, the VCAA is 
applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment but not yet final as of that date.  The provisions 
of the VCAA and the implementing regulations are, 
accordingly, generally applicable to this case, although as 
explained immediately below certain aspects of the VCAA are 
not applicable to the two issues involving the receipt of new 
and material evidence.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

With regard to the veteran's request to reopen previously 
denied claims of entitlement to service connection for PTSD 
and right ear hearing loss based on the submission of new and 
material evidence, the Board notes that the provisions of 
38 C.F.R. § 3.156(a) regarding new and material claims, and 
the second sentence of 3.159(c), were amended effective 
August 29, 2001.  Those amendments are effective only as to 
claims received on or after August 29, 2001 and are therefore 
not relevant in the instant case as to the veteran's claims 
for service connection for PTSD and right ear hearing loss, 
inasmuch as the veteran's request to reopen those claims was 
received by VA in April 2001.  See 66 Fed. Reg. 45620- 45632 
(August 29, 2001).

In addition, under the provisions of the VCAA, VA's statutory 
duty to assist the claimant in the development of the claim 
does not apply unless and until the claim is reopened.  Once 
a claim is reopened, the VCAA provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002).

With that caveat, the Board has carefully considered the 
provisions of the VCAA and the implementing regulations in 
light of the record on appeal, and for reasons expressed 
immediately below finds that the development of all issues 
has proceeded in accordance with the provisions of the law 
and regulations.


Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].  The Board observes that the 
holding of the United States Court of Appeals for Veterans 
Claims (the Court) in Quartuccio specifically applies to 
claims to reopen as well as to initial claims.

Crucially, by letter to the veteran dated June 9, 2003, with 
a copy to his representative, the Board specifically informed 
the veteran of what was required of him and what VA would do, 
satisfying the requirements of 38 U.S.C.A. § 5103 and 
Quartuccio.  The veteran was informed by means of that letter 
as to what evidence he was required to provide and what 
evidence VA would attempt to obtain on his behalf.  That 
document explained that VA would obtain government records 
and would make reasonable efforts to help him get other 
relevant evidence, such as private medical records, 
employment records, etc., but that he was responsible for 
providing sufficient information to VA to identify the 
custodian of any records.  The Board finds that this document 
properly notified the veteran and his representative of the 
information, and medical or lay evidence, that was necessary 
to substantiate his claim and it properly indicated which 
portion of that information and evidence was to be provided 
by the veteran and which portion VA would attempt to obtain 
on behalf of the veteran.  

The Board notes that the veteran promptly responded to the 
June 2003 VCAA notification letter in August 2003 by 
indicating that he additional records could be obtained from 
the VA clinic in Lufkin, Texas; records from that facility 
were thereafter associated with his claims file.  

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim. The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim. An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his various claims, and that there is no 
reasonable possibility that further assistance would aid in 
substantiating them.
In particular, the RO obtained the veteran's service medical 
records and all available outpatient treatment records and 
reports of examinations.  The veteran has not indicated that 
he has any further evidence to submit to VA, or which VA 
should seek.  As noted in the paragraph above, he 
specifically indicated in August 2003 that additional records 
were available.  VA thereafter obtained those records.  There 
is no indication that there exists any evidence that has a 
bearing on this case that has not been obtained.  

As noted above, with respect to the requests to reopen 
previously-denied claims, VA's duty to assist does not attach 
unless and until the claim is reopened.  

The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  The veteran was informed of his right to a 
hearing and was presented several options for presenting 
personal testimony.  He was accorded a hearing in February 
2004 at the RO before a Veterans Law Judge, per his request.  
All pertinent due process requirements have been met.  See 
38 C.F.R. § 3.103 (2004). 

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
issues has been consistent with the provisions of the law. 
Under these circumstances, the Board can identify no further 
development that would avail the veteran or aid the Board's 
inquiry. See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  Accordingly, the Board will proceed to a decision on 
the merits.

Claims for Service Connection

1.  Entitlement to service connection for gallstones, to 
include service connection due to exposure to Agent Orange.

2.  Entitlement to service connection for a disability 
manifested by joint pain, to include service connection due 
to exposure to Agent Orange.

3.  Entitlement to service connection for poor eyesight, to 
include service connection due to exposure to Agent Orange.

4.  Entitlement to service connection for anemia, to include 
service connection due to exposure to Agent Orange.

5.  Entitlement to service connection for testicular knots, 
to include service connection due to exposure to Agent 
Orange.

6.  Entitlement to service connection for kidney stones, to 
include service connection due to exposure to Agent Orange.

7.  Entitlement to service connection for swelling of both 
hands and feet, to include service connection due to exposure 
to Agent Orange.

In the interest of clarity and economy, and because the 
analysis is virtually identical with respect to the seven 
issues involving service connection, these claims will be 
addressed together.

Pertinent Law and Regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active wartime 
military service.  38 U.S.C.A. § 1110 (West 2002).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1, 8 (1999).

With respect to Hickson element (1), it is now well-settled 
that in order to be considered for service connection, a 
claimant must first have a disability. 
In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court 
noted that Congress specifically limited entitlement for 
service-connected disease or injury to cases where such 
incidents had resulted in a disability.  See also Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 
F.3d 1353 (Fed. Cir. 1998) [service connection may not be 
granted unless a current disability exists]. 
A "current disability" means a disability shown by competent 
medical evidence to exist.  See Degmetich v. Brown, 104 F.3d 
1328 (Fed. Cir. 1997); Chelte v. Brown, 10 Vet. App. 268 
(1997).



Service connection - exposure to herbicides

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service. 38 C.F.R. § 3.307(a)(6)(iii) (2003).

The following diseases are deemed associated with herbicide 
exposure, under VA law: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma and diabetes mellitus (Type 2). See 38 C.F.R. § 
3.309(e) (2003); see also 38 U.S.C.A. § 1116(f) (West 2002), 
as added by § 201(c) of the "Veterans Education and Benefits 
Expansion Act of 2001," Pub. L. No. 107-103, 115 Stat. 976 
(2001) [which added diabetes mellitus (Type 2) to the list of 
presumptive diseases as due to herbicide exposure].  

The Secretary of Veterans Affairs (Secretary) has determined 
that there is no positive association between exposure to 
herbicides and any other condition for which the Secretary 
has not specifically determined that a presumption of service 
connection is warranted. See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41-442-449 (1996).

The United States Court of Appeals for the Federal Circuit 
held that when a veteran is found not to be entitled to a 
regulatory presumption of service connection for a given 
disability the claim must nevertheless be reviewed to 
determine whether service connection can be established on a 
direct basis.  See Combee v. Brown, 
34 F.3d 1039, 1043-4 (Fed.Cir.1994).  The Board must 
therefore not only determine whether the veteran has a 
disability which is recognized by VA as being etiologically 
related to prior exposure to herbicide agents that were used 
in Vietnam, see 38 U.S.C.A. § 1116 and 38 C.F.R. § 3.309(e), 
but must also determine whether his current disability is the 
result of active service under 38 U.S.C.A. § 1110 and 38 
C.F.R. § 3.303(d).

Standard of review

The resolution of issues pertinent to a determination of 
entitlement to service connection must be considered on the 
basis of the places, types, and circumstances of service as 
shown by service records, the official history of each 
organization in which the veteran served, and all pertinent 
medical and lay evidence. Determinations relative to service 
connection will be based on review of the entire evidence of 
record. 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 
3.303(a) (2003); see Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record. See 38 U.S.C.A. 
§ 7104(a) (West 2002). When there is an approximate balance 
of evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2003).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis

As discussed above, in general, in order for service 
connection to be granted three elements must be satisfied: 
(1) a current disability; (2) in-service incurrence of 
disease or injury; and (3) medical nexus.  See Hickson, 
supra.  

With respect to element (1), current disability, there is no 
competent medical evidence that gallstones, a disability 
manifested by joint pain, poor eyesight, anemia, testicular 
knots, kidney stones, or swelling of the hands and feet are 
currently manifested.  

The evidentiary record includes VA reports of treatment dated 
between 2001 and 2003, reflecting treatment for various 
medical problems to include PTSD, headaches, arthritis, 
abdominal pain, hand and foot pain, plantar fasciitis, chest 
pain, and a personality disorder.  A May 2001 VA record notes 
that the veteran was status post gallbladder surgery, and 
sought to have surgical staples removed; this record also 
notes a history of gout, anemia, and bipolar disorder.  An 
April 2002 ophthalmology report notes complaints of a five-
year history of blurry vision.  

None of these records, however, reflect the presence of any 
of the disorders for which the veteran is seeking service 
connection, to include due to Agent Orange exposure.  The 
medical reference to gallbladder surgery does not indicate 
that this surgery was necessitated by the presence of 
gallstones.  While the veteran has testified that his 
gallbladder surgery was indeed due to the presence of 
gallstones, that there is no medical confirmation of this 
claim, nor has the veteran indicated that additional medical 
records, to include those that would pertain to the actual 
surgery, are available.  Anemia is noted solely by history, 
and the April 2002 medical record referencing complaints of 
blurry vision shows no eye problems or disability other than 
the presence of a metallic foreign body in the left eye.  A 
March 2003 VA treatment record shows that the veteran's 
testes were normal, and that there was no edema of the 
extremities.  The Board also notes that the report of a May 
1986 VA examination indicates that none of the disabilities 
claimed were present at that time, approximately 12 1/2 years 
following service separation.  

The law is clear that in order to be considered for service 
connection, a claimant must first have a disability.  See the 
cases cited by the Board above, in particular Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992), and Gilpin v. Brown, 155 
F.3d 1353 (Fed. Cir. 1998).  In the absence of evidence of 
diagnosed gallstones, joint pain, poor eyesight, anemia, 
testicular knots, kidney stones, or swelling of the hands and 
feet, Hickson element (1) is not met and service connection 
may not be granted for any of these claimed disorders.  

To the extent that the veteran is asserting that he in fact 
does have these claimed disabilities, it is now well 
established that laypersons without medical training, such as 
the veteran, are not competent to comment on medical matters 
such as diagnosis of a disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159 (a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].  Any such statements offered in 
support of the veteran's claim are not competent medical 
evidence and are outweighed by the medical records, which are 
devoid of references to the disabilities alleged.

The lack of a current disability is dispositive of these 
appeals.  However, for the sake of completeness, the Board 
will briefly address the remaining two Hickson elements.  

With respect to Hickson element (2), in-service disease or 
injury, the veteran's service medical records are without 
reference to either complaints of, or treatment for, any 
disease claimed by the veteran.  The report of his service 
separation examination, dated in December 1973, shows that he 
was clinically evaluated as normal in all pertinent areas, 
and does not indicate the presence of the disorders claimed.  
With respect to in-service injury, as discussed above since 
the veteran served in Vietnam during the Vietnam war, 
exposure to herbicides is presumed.  
See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307, 3.311.

Turning to element (3), in the absence of current diagnoses 
of gallstones, joint pain, poor eyesight, anemia, testicular 
knots, kidney stones, or swelling of the hands and feet, 
there cannot be a medical nexus.  In fact record no medical 
nexus opinion with regard to any of these claims.

The Board notes the veteran's allegation to the effect that 
the presence of these various medical problems is due to his 
in-service exposure to Agent Orange.  Service records reflect 
service in the Republic of Vietnam and as noted above Hickson 
element (2) is met by operation of law.  None of the claimed 
disabilities are Agent Orange presumptive diseases under 
38 U.S.C.A. § 1116 and 38 C.F.R. § 3.309.  [The Board 
observes in passing that service connection has been granted 
by the RO for diabetes mellitus, which has been medically 
diagnosed and is an Agent Orange related disability.]  In any 
event, in the absence of any currently claimed disability any 
further inquiry under either the Agent Orange regulations or 
Combee would be a futile exercise.  As discussed above, the 
veteran himself is not competent either to diagnose a 
disorder or to render a nexus opinion.

In summary, for reasons and bases expressed above, the Board 
concludes that service connection may not be granted for the 
veteran's claimed gallstones, joint pain, poor eyesight, 
anemia, testicular knots, kidney stones, and swelling of the 
hands and feet, in the absence of competent medical evidence 
of the current existence of those disabilities.  A 
preponderance of the evidence is against those claims.  The 
benefits sought on appeal as to those claims are accordingly 
denied. 

Claims for Service Connection Based on New and Material 
Evidence

The veteran seeks to reopen claims of service connection for 
PTSD, which was denied by VA in a July 1993 Board decision, 
and for right ear hearing loss, which was denied by VA in an 
unappealed June 1986 rating decision.  For the reasons set 
forth below, the Board finds that the claim for service 
connection for PTSD is reopened, but that the claim for 
service connection for right ear hearing loss is not.

Pertinent law and regulations

The law and regulations generally pertaining to service 
connection have been set forth above and will not be 
repeated. 

Service connection - PTSD

In order for service connection to be awarded for PTSD, three 
elements must be present: (1) a current medical diagnosis of 
PTSD; (2) medical evidence of a causal nexus between current 
symptomatology and the claimed in-service stressor; and 
(3) credible supporting evidence that the claimed in-service 
stressor actually occurred. 38 C.F.R. § 3.304(f) (2003); 
Moreau v. Brown, 9 Vet. App. 389 (1996).

Service connection - hearing loss

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria. Audiometric testing measures threshold hearing 
levels (in decibels) over a range of frequencies (in Hertz).  
See Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The 
determination of whether a veteran has a disability based on 
hearing loss is governed by 38 C.F.R. § 3.385 (2003).  For 
the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2003).

Finality/new and material evidence

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 20.1103 (2003).  Likewise, decisions of the Board 
are final.  See 38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. 
§ 20.1100 (2003).  Pursuant to 38 U.S.C.A. § 5108 (West 
2002), a finally disallowed claim may be reopened when new 
and material evidence is presented or secured with respect to 
that claim.

The Board again notes that there has been a regulatory change 
with respect to new and material evidence, which applies 
prospectively to all claims made on or after August 29, 2001.  
See 66 Fed. Reg. 45,620-30 (Aug. 29, 2001) [codified at 
38 C.F.R. § 3.156(a)].  The veteran filed his claims to 
reopen in April 2001, prior to this date.  Therefore, the 
earlier version of the law, which is set forth in the 
following paragraph, is applicable in this case.  

New and material evidence is defined as evidence not 
previously submitted to agency decision-makers that bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to decide fairly the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).  In Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998), the Federal Circuit noted that new evidence 
could be sufficient to reopen a claim if it could contribute 
to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim.  

To warrant reopening of a previously and finally disallowed 
claim, newly presented or secured evidence must not be 
cumulative of evidence of record at the time of the last 
prior final disallowance and must prove merits of the claim 
as to each central element that was specified as a basis fore 
the last final disallowance of the claim.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).

An adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

If it is determined that new and material evidence has been 
submitted, the claim must be reopened.  The VA may then 
proceed to evaluate the merits of the claim on the basis of 
all evidence of record, but only after ensuring that the duty 
to assist the veteran in developing the facts necessary for 
his claim has been satisfied.  



Analysis

8.  Whether new and material evidence has been submitted to 
reopen a previously-denied claim of entitlement to service 
connection for post-traumatic stress disorder (PTSD).

Service connection for PTSD was denied in a Board decision 
dated in July 1993.  The evidence at that time included the 
veteran's service medical records, which contained no 
complaints or findings relative to any psychiatric 
disability.  It was noted that his report of separation (DD 
Form 214) showed that he served in Vietnam for 13 months, but 
did not reflect any indicia of combat engagement.  His 
military occupation specialty (MOS) was that of aircraft 
repairman.  The evidence also included post-service medical 
evidence, with the Board noting that the first post-service 
indication of any psychiatric pathology was a report of VA 
psychiatric hospitalization from November 1989 to January 
1990; discharge diagnoses included atypical depression, 
history of chronic alcohol dependence, history of poor 
impulse control, and possible PTSD.  The Board also noted 
that the veteran first reported a specific stressor during a 
June 1990 VA hospitalization, and that this alleged stressful 
event became more dramatic in history recorded at a PTSD 
clinic in 1990 and on VA psychiatric examination in March 
1992.  The Board further noted that the only other incident 
that could possibly serve as a stressor was the recounting by 
the veteran in March 1992 of waking up to incoming rocket and 
mortar fire during service.  The Board found that this was 
not an uncommon occurrence in Vietnam service, and as 
recollected by the veteran did not appear to be a stressor of 
significant gravity to evoke significant symptoms.  The Board 
acknowledged that PTSD was diagnosed following the March 1992 
VA examination.   

In denying the veteran's claim, the Board found that the 
alleged service stressors reported by the veteran were 
unsupported and inconsistent with his service.  In reaching 
this conclusion, the Board took note of the veteran's lack of 
cooperation in attempting to confirm the existence of 
specific stressors during his Vietnam tour of duty.  The 
Board held that the preponderance of the credible evidence 
showed no stressor during service as might reasonably lead to 
the development of PTSD, and that, in the absence of a 
recognizable stressor, service connection for PTSD was 
denied.  

Decisions of the Board are final, and may be reopened only 
upon the receipt of additional evidence that, under the 
applicable statutory and regulatory provisions, is both new 
and material.  38 U.S.C.A. §§ 5108, 7104 (West 2002); 
38 C.F.R. § 20.1100 (2003).
 
In April 2001, the veteran again requested service connection 
for PTSD.  The evidence that has been associated with his 
claims file subsequent to July 1993, when that claim had 
previously been denied, includes VA and private medical 
records reflecting treatment for various disorders, to 
include PTSD.  Of particular interest is a July 2003 
statement from a VA psychiatrist, who noted that the veteran 
gave a long history of PTSD symptoms following his return 
from Vietnam, where he witnessed extensive combat trauma.  
The psychiatrist particularly stated as follows:  "It is my 
professional assessment that [the veteran] developed 
[c]hronic and [s]evere [PTSD] from his trauma while serving 
in Viet Nam...."

This evidence is new, not only in that it was not previously 
of record, but also in that it presents information not 
previously known, to the effect that the veteran's PTSD was 
the product of his service in Vietnam.  Moreover, this 
information is material, in that it bears directly on the 
question of whether there is a nexus between his current 
disability and his service.  This new evidence could serve to 
establish that his PTSD is due to his service, and therefore 
should be service connected.

Moreover, since the Board's July 1993 decision there have 
been decisions by the Court which call into question the 
Board's statement to the effect that exposure to 
Rocket and mortar fire in Vietnam was a routine, 
inconsequential event which did not serve as a PTSD stressor.  
See e.g. Suozzi v. Brown, 10 Vet. App. 307 (1997); Pentecost 
v. Principi, 16 Vet. App. 124 (2002).  The Board notes that 
under certain circumstances a change in the law may serve as 
new and material evidence.  
See Spencer v. Brown, 17 F.3d. 368, 371-2 (1994), Routen v. 
West, 142 F.3d 1434, 1141-2 (Fed. Cir. 1998), Boggs v. West, 
11 Vet App 334, 342 (1998), and Anglin v. West, 11 Vet. App. 
361, 368 (1998).

In brief, the evidence associated with the veteran's claims 
file since the Board's denial in July 1993 includes evidence 
that is both new and material, and as such is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  This evidence serves to reopen his 
claim of entitlement to service connection for PTSD and, to 
that extent, the benefits sought on appeal are granted.  This 
matter is discussed further in the REMAND section of this 
decision below.

9.  Whether new and material evidence has been submitted to 
reopen a previously-denied claim of entitlement to service 
connection for right ear hearing loss.

Service connection for right ear hearing loss was denied by 
VA in a June 1986 rating decision rendered by the 
Albuquerque, New Mexico RO.  Of record at that time were the 
veteran's service medical records, which included the report 
of his service entrance examination reflecting hearing loss 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
N/A
35
LEFT
5
0
5
N/A
20

Slight bilateral scarring was noted.  

On separation from service, the veteran's hearing was shown 
thusly:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
5
5
N/A
60
LEFT
5
15
10
N/A
55




Also of record was the report of a May 1986 VA audiological 
evaluation reflecting hearing loss as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
N/A
75
LEFT
15
35
45
N/A
85

Speech discrimination was 96 percent in the right ear and 86 
percent in the left ear.

The RO, reviewing this evidence, found that the veteran's 
right ear hearing loss pre-existed his entrance into service 
and was not aggravated thereby.  Service connection for right 
ear hearing loss was denied.  Service connection for left ear 
hearing loss was granted.

The veteran was notified of the Albuquerque RO's decision, 
and of appellate rights and procedures, by means of a letter 
from the RO dated in June 1986.  He did not thereafter 
indicate disagreement with that decision within the statutory 
one-year period for such action.  The RO's June 1986 decision 
accordingly is final, and as discussed above can be reopened 
only upon the submission of new and material evidence.

The evidence associated with the veteran's claims file since 
June 1986 includes VA and private medical records dated 
between 1989 and 2003 that pertain to the manifestation of 
various medical problems.  These records include the reports 
of VA audiometric examinations conducted in December 1989, 
September 1998, and August 2001, demonstrating the presence 
of right ear hearing loss of varying degree.  This evidence, 
however, is merely cumulative.  The presence of right ear 
hearing loss was known at the time the Albuquerque RO denied 
the veteran's claim in June 1986.  The medical evidence 
received since 1986 that reflects the presence of right ear 
hearing loss does not provide new information - that is, 
information that was not previously of record - that could 
serve to establish that right ear hearing loss was initially 
manifested during service, or had been manifested prior to 
service but had increased in severity therein.  This 
evidence, although new in that it had not previously been of 
record, is not material.  See Cornele v. Brown, 6 Vet. App. 
59, 62 (1993); Mintz v. Brown, 6 Vet. App. 277, 280 (1994) 
[medical evidence that merely documents continued diagnosis 
and treatment of disease, without addressing the crucial 
matter of medical nexus, does not constitute new and material 
evidence].  

It must be emphasized that the manifestation of right ear 
hearing loss both during and subsequent to service was 
recognized by VA in June 1986; the critical question is 
whether evidence submitted since June 1986 shows that right 
ear hearing loss had not been manifested prior to service, or 
that pre-existing right ear hearing loss increased in 
severity during service.  Reports of audiometric examinations 
reflecting the current level of right ear hearing impairment 
do not answer the question and are therefore not material.

The evidence also includes the transcript of the veteran's 
February 2004 personal hearing, at which time he averred that 
his right ear hearing loss is related to service.  Such 
statements are essentially repetitive of his prior claim.  As 
such, these statements are not new.  See Reid v. Derwinski, 2 
Vet. App. 312, 315 (1992).  Further, such lay statements as 
to medical matters are not competent and cannot be considered 
new and material as to the question of the relationship of 
right ear hearing loss to service.  See Espiritu, supra.  
Indeed, in Moray v. Brown, 5 Vet. App. 211 (1993), the Court 
noted that lay persons are not competent to offer medical 
opinions and that such evidence does not provide a basis on 
which to reopen a claim for service connection.  In Routen v. 
Brown, 10 Vet. App. 183, 186, (1997), the Court noted "[l]ay 
assertions of medical causation . . . cannot suffice to 
reopen a claim under 38 U.S.C.A. 5108."

In brief, the evidence associated with the veteran's claims 
file since the prior final denial of his claim for service 
connection for right ear hearing loss in June 1986 is 
cumulative in nature.  This evidence does not demonstrate 
that right ear hearing loss was either initially manifested 
during the veteran's period of active service, or that it had 
preexisted that service but had increased in severity 
therein.  As such, this evidence is not new and material and 
does not serve to reopen his claim of entitlement to service 
connection for right ear hearing loss.  The benefit sought on 
appeal remains denied.

Claims for Increased Disability Ratings

Relevant law and regulations

Disability ratings - in general

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2003).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  Specific diagnostic codes will be 
discussed where appropriate below.  

Extraschedular ratings

The Court has held that the question of an extraschedular 
rating is a component of a veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards." 38 C.F.R. § 
3.321(b)(1) (2003).



10.  Entitlement to an increased disability rating for 
service-connected tinnitus, currently evaluated as 10 percent 
disabling.

The veteran is seeking an increased disability rating for his 
service-connected tinnitus.  This disability is currently 
assigned a 10 percent disability rating.

Pertinent law and regulations

The regulations pertaining to the evaluation of diseases and 
injuries of the ears were revised effective June 10, 1999.  
See 64 Fed. Reg. 25,202 (1999) [codified at 38 C.F.R. § 4.85-
4.87 (2002)].  According to the former rating criteria, a 
maximum 10 percent rating was assigned for persistent 
tinnitus as a symptom of head injury, concussion or acoustic 
trauma.  38 C.F.R. § 4.87a, Diagnostic Code 6260 (1999).  

The regulation was revised effective in June 1999 to provide 
that a maximum 10 percent rating is applicable for recurrent 
tinnitus, regardless of its cause.  A note following the 
diagnostic code indicates that a separate evaluation for 
tinnitus may be combined with an evaluation under Diagnostic 
Codes 6100, 6204, or other diagnostic codes, except when 
tinnitus supports an evaluation under one of those diagnostic 
codes.  38 C.F.R. § 4.87, Diagnostic Code 6260 (2003).

The Board notes in passing that in Wanner v. Principi, 17 
Vet. App. 4, 17-18 (2003), the Court invalidated the 
requirement in the regulation that was in effect prior to 
June 1999 that in order for a compensable rating to apply, 
the tinnitus had to be the result of head injury, concussion, 
or acoustic trauma.  

The regulation was again revised in May 2003 to add two 
additional notes following the diagnostic code as follows:  

Note (2): Assign only a single evaluation for 
recurrent tinnitus, whether the sound is perceived 
in one ear, both ears, or in the head.

Note (3): Do not evaluate objective tinnitus (in 
which the sound is audible to other people and has 
a definable cause that may or may not be 
pathologic) under this diagnostic code, but 
evaluate it as part of any underlying condition 
causing it.

See 68 Fed. Reg. 25,822 (May 14, 2003).

Under all versions of the regulation, the maximum rating that 
is available for tinnitus is 10 percent.  

Analysis

Service connection for tinnitus was granted by VA's 
Albuquerque, New Mexico RO in November 1987, at which time a 
10 percent disability rating was assigned therefor.  As this 
is the maximum rating that can be awarded for tinnitus, no 
increased rating for this disability can be awarded.  The 
veteran's claim for a disability rating in excess of 
10percent for tinnitus accordingly fails.

The Board notes that the veteran has not requested that he be 
assigned separate 10 percent disability ratings for each ear.  
See 38 C.F.R. § 4.25 (2004).  Even if such a request had been 
made, however, a rating greater than the current 10 percent 
evaluation for bilateral tinnitus could not be awarded.  VA's 
Office of General Counsel (OGC) has determined that "the 
perception of noise is the disability identified in true 
tinnitus, and the source of this perceived noise is not in 
either or both ears.  The undifferentiated nature of the 
source of the noise that is tinnitus is the primary basis for 
VA's practice, as reflected in the notice of proposed 
rulemaking, of rating tinnitus as a single disease entity."  
See VAOPGCPREC 2-03, p. 3.  VA OGC therefore determined that 
the original and revised versions of Diagnostic Code 6260 
authorized a single 10 percent rating for tinnitus, 
regardless of whether it was perceived as unilateral, 
bilateral, or in the head, and precluded the assignment of 
separate ratings for bilateral tinnitus.  The Board is bound 
by this opinion, and separate ratings may not be assigned 
under 38 C.F.R. § 4.25.  See 38 U.S.C.A. § 7104(c ) (West 
2002).

In summary, the veteran's claim for a rating greater than 10 
percent for tinnitus cannot be granted as a matter of law 
because 10 percent is the maximum rating provided in the VA 
rating schedule.  The benefit sought on appeal is accordingly 
denied.

The matter of referral of this case for consideration of an 
extraschedular rating will be addressed below.

11.  Entitlement to an increased (compensable) evaluation for 
service-connected left ear hearing loss.

Pertinent law and regulations

Disability ratings for hearing loss are derived from a 
mechanical application of the rating schedule to the numeric 
designations resulting from audiometric testing, as set forth 
under 38 C.F.R. § 4.85 (2003).  See Lendenmann v. Principi, 3 
Vet. App. 345 (1992).

Evaluations of unilateral hearing loss range from zero 
percent to 10 percent based on organic impairment of hearing 
acuity as measured by the results of speech discrimination 
tests together with the average hearing threshold levels as 
measured by pure tone audiometry tests in the frequencies 
1,000, 2,000, 3,000 and 4,000 cycles per second (hertz).  To 
evaluate the degree of disability for unilateral service- 
connected hearing loss, the rating schedule establishes 
eleven (11) auditory acuity levels, designated from level I 
for essentially normal acuity through level XI for profound 
deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100.

In 1997, the VA General Counsel held in a precedent opinion 
that when service connection is in effect for hearing loss in 
only one ear, and total deafness is not present in both ears, 
the non-service-connected ear is considered to exhibit normal 
hearing for rating purposes.  VAOPGCPREC 32-97.  Precedent 
opinions of the General Counsel are binding on the Board. 38 
U.S.C.A. § 7104(c) (West 2002).  See Boyer v. West, 210 F.3d 
1351 (Fed. Cir. 2000) (holding that the provisions of 38 
U.S.C. § 1160(a)(3) preclude any consideration of hearing 
loss that is less than total in the non-service-connected ear 
when evaluating hearing loss in the service-connected ear).  
The amendment to the rating schedule that became effective on 
June 10, 1999, adopted the interpretation of the law 
expressed by the General Counsel in 1997 and by Boyer in 
2000.  See 38 C.F.R. § 4.85(f) (effective June 10, 1999), 
which states that, if impaired hearing is service connected 
in only one ear, the non-service-connected ear is to be 
assigned an auditory acuity level of I for the purpose of 
ascertaining disability compensation pursuant to 38 C.F.R. 
§ 4.85, Table VII.  See also 38 C.F.R. § 3.383(1)(3) (2004), 
which stipulates that compensation is payable for total 
deafness in one ear as a result of service-connected 
disability and total deafness in the other ear as a result of 
nonservice-connected disability as if both disabilities were 
service connected.

Section 1160(a)(3) was amended by the Veterans Benefits Act 
of 2002, Pub. L. No. 107-330, § 103, 116 Stat. 2820, 2821-22 
(Dec. 6, 2002).  It now stipulates that, where a veteran has 
suffered deafness compensable to a degree of 10 percent or 
more in one ear as a result of service-connected disability 
and deafness in the other ear as the result of non-service-
connected disability not the result of the veteran's own 
willful misconduct, the Secretary shall assign and pay to the 
veteran the applicable rate of compensation under this 
chapter as if the combination of disabilities were the result 
of service-connected disability.

In addition, regulations at 38 C.F.R. § 4.86 provide that, 
when the pure tone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, as set forth at 38 C.F.R. § 4.85, whichever 
results in the higher numeral.  Each ear will be evaluated 
separately.  When the pure tone threshold is 30 decibels or 
less at 1000 hertz, and 70 decibels or more at 2000 hertz, 
the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.



Analysis

Service connection for left ear hearing loss was granted by 
the Albuquerque RO in June 1986, with a noncompensable (zero 
percent) evaluation assigned; as discussed above, service 
connection has not been established for right ear hearing 
loss.

The veteran filed his claim for an increased rating in April 
2001.  He was thereafter accorded a VA audiological 
examination in August 2001, the results of which are as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
30
35
75
95
LEFT
N/A
50
75
75
90

Speech discrimination was recorded as 84 percent in each ear.  
Average right ear pure tone threshold was 59 decibels, while 
average left ear pure tone threshold was 73 decibels.  

These results equate to level III hearing in each ear; 
however, since total deafness (that is, level XI) is not 
shown in the nonservice-connected right ear, that ear, 
pursuant to the provisions discussed above, is deemed to be 
level I for the purpose of assigning compensation in this 
instance.  In accordance with 38 C.F.R. § 4.85, Table VII, 
level III in one ear and level I in the other ear is 
noncompensable.

The result is the same under the revised provisions of 
38 U.S.C.A. § 1160(a)(3).  That law provides that, when 
unilateral hearing loss is rated as at least 10 percent 
disabling, the veteran will be deemed to have service 
connection for bilateral hearing loss when there is deafness 
in the nonservice-connected ear.  In this case, however, the 
veteran is not currently rated as 10 percent disabled in the 
service-connected left ear; accordingly, the degree of right 
ear hearing impairment is immaterial.

The Board also notes that the report of the August 2001 
examination shows that the pure tone threshold at 1000 hertz 
was greater than 30 decibels but less than 55 decibels.  It 
therefore follows that the provisions of 38 C.F.R. § 4.86, 
regarding the evaluation of certain exceptional patterns of 
hearing impairment, are not for application, and cannot 
provide the basis for the award of a compensable evaluation 
in this instance.  

In brief, the preponderance of the evidence is against the 
veteran's claim of entitlement to a compensable evaluation 
for left ear hearing loss, and that claim is denied.

Extraschedular evaluations

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96.  
In the August 2002 Statement of the Case, the RO specifically 
discussed the matter of extraschedular ratings with respect 
to both increased rating issues.  Accordingly, the Board will 
address the possibility of the assignment of an 
extraschedular rating for the increased disability ratings at 
issue.

With respect to both tinnitus and left ear hearing loss, 
there is no evidence of hospitalization for these 
disabilities.  The veteran has been hospitalized at VA 
facilities, but for psychiatric problems.  Similarly, there 
is no evidence of marked interference with employment due to 
these two service-connected disabilities.  Again, the 
veteran's major problem appears to be psychiatric in nature.  
See, e.g., the report of a April 2002 VA psychological 
evaluation:  "[The veteran's] primary problem is his 
antisocial personality disorder."  The Board has identified 
no other factors which render either service-connected 
disability exceptional or unusual, and the veteran has 
pointed to none.

In short, for the reasons stated above, Board finds that the 
veteran's disability picture as to either the tinnitus or the 
left ear hearing loss is not unusual or exceptional and does 
not render impractical the application of the regular 
schedular standards.  Therefore, referral to appropriate VA 
officials for consideration of the assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is 
not warranted for either disability.


ORDER

Service connection for a disability manifested by gallstones, 
to include service connection due to exposure to Agent 
Orange, is denied.

Service connection for a disability manifested by joint pain, 
to include service connection due to exposure to Agent 
Orange, is denied.

Service connection for poor eyesight, to include service 
connection due to exposure to Agent Orange, is denied.

Service connection for anemia, to include service connection 
due to exposure to Agent Orange, is denied.

Service connection for testicular knots, to include service 
connection due to exposure to Agent Orange, is denied.

Service connection for kidney stones, to include service 
connection due to exposure to Agent Orange, is denied.

Service connection for swelling of both hands and feet, to 
include service connection due to exposure to Agent Orange, 
is denied.

New and material evidence has been submitted to reopen a 
previously-denied claim of entitlement to service connection 
for PTSD and the claim is reopened; to that extent only the 
appeal is allowed.

New and material evidence has not been submitted to reopen a 
previously-denied claim of entitlement to service connection 
for right ear hearing loss, and the benefits sought with 
regard to that claim remain denied.

An increased disability rating for service-connected 
tinnitus, currently evaluated as 10 percent disabling, is 
denied.

An increased (compensable) evaluation for service-connected 
left ear hearing loss is denied.


REMAND

After review of the claims file, the Board has determined 
that additional development is requisite as to the veteran's 
claim of entitlement to service connection for PTSD.

As discussed above, VA's statutory duty to assist the veteran 
in the development of the veteran's claim of entitlement to 
service connection for PTSD attaches at this juncture.  The 
Board must therefore determine whether additional development 
of the evidence is needed.

In particular, the Board notes that the diagnoses of PTSD 
that have been rendered were not made pursuant to 
verification of the veteran's purported stressors; that is, 
these diagnoses were apparently made based on his history 
alone.  This does not provide an adequate basis for a 
diagnosis of PTSD.  The Board in particular notes that VA has 
been unsuccessful in verifying any of the claims he has made 
of experiencing stressful events.  

While the July 1993 Board decision indicates that the veteran 
was apparently uncooperative in assisting VA in its attempts 
to verify his claimed stressors, review of the record does 
not indicate that, following the veteran's renewed request in 
April 2001 for service connection for PTSD, VA has attempted 
to verify his previously-cited stressor events, or has 
requested additional information from the veteran in order to 
obtain additional information with regard to those purported 
events.  Because the question of whether the veteran has PTSD 
is dependent upon whether he sustained a stressor while on 
active military duty, a further attempt to corroborate the 
veteran's claimed stressors is necessary.   

The Court has held that "[t]he duty to assist is not always a 
one-way street. If a veteran wishes help, he cannot passively 
wait for it in those circumstances where he may or should 
have information that is essential in obtaining the putative 
evidence." See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).

In view of the foregoing, this case is REMANDED to the 
Veterans Benefits Administration (VBA) for the following 
actions:

1.  VBA should contact the veteran and 
inform him that he may submit any medical 
evidence he may have pertaining to 
treatment for PTSD that is not already 
associated with his claims folder.  In 
connection with this matter, he should be 
furnished the appropriate forms (VA Form 
21-4142) to allow VA to obtain any 
indicated medical records.

2.  VBA should further inform the veteran 
that additional information is needed 
with regard to the incidents he has cited 
as stressors.  In particular, he should 
be requested to furnish specific dates 
within a 60-day period when he served on 
such duty and experienced the stressor 
events alleged.

3.  Upon receipt of any additional 
information from the veteran, VBA should 
furnish such information to USASCURR, who 
should be requested to verify the 
veteran's experiences to the extent 
possible.

4.  Following completion of the above 
development, to include the receipt of a 
response from the USASCURR, if deemed to 
be necessary by the agency of original 
jurisdiction the veteran should be 
afforded a VA PTSD examination by a 
psychiatrist who has not previously 
examined or treated him.  The examiner 
should also be asked to indicate whether 
a diagnosis of PTSD can currently be 
supported and, if so, to identify the 
particular stressor event that has been 
verified as having occurred that prompted 
the veteran's PTSD.  A report of the 
examination should be associated with the 
veteran's VA claims folder.

5.  Thereafter, VBA must readjudicate the 
issue of entitlement to service 
connection for PTSD, which has been 
reopened and which must be readjudicated 
on a de novo basis.  The Court's decision 
in Pentecost should be considered.  If 
the decision remains unfavorable to the 
veteran, a supplemental statement of the 
case (SSOC) should be prepared.  The 
veteran should be provided with the SSOC 
and an appropriate period of time should 
be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



